Title: To George Washington from William Heath, 12 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point November 12th 1780
                        
                        I have been honored with yours of the 9th instant. I hope your Excellency’s Representation to the honorable
                            the Congress of the necessity of this Post being supplied with Flour before the Roads are Rendered impassable will have
                            the desired effect. The commissary has just informed me that there is not a barrel of Flour in the Store; but the Troops
                            are served for two days, in which time I hope relief will arrive from some quarter.
                        By this conveyance I forward the proceedings of a Court of inquiry on Lt Colonel Varick relative to his
                            connexion in General Arnold’s family &c. The Court have not yet finished their inquiry on Major Franks—that shall
                            follow when it is given in.
                        No News from the Northward since my last. I have the honor to be With the highest Respect and esteem Your
                            Excellency’s Most obedient Servant
                        
                            W. Heath
                        
                    